Citation Nr: 0528508	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  03-18 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for service connected 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 through 
November 1967.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in August 2002, which denied the claim for a 
compensable evaluation for hepatitis.

The veteran provided testimony at a videoconference hearing 
conducted by the undersigned Veterans Law Judge in June 2005.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran contends he is entitled to a compensable rating 
for hepatitis because he experiences symptoms such as 
fatigue, nausea, malaise, and vomiting.  When he initially 
filed his claim for an increased rating, he reported having 
two episodes of flare-ups in the late 1970's and early 
1980's.  As the claim has progressed, however, he now 
contends that he has anywhere from one to four flare-ups 
every year.  

His private treatment records dating from July 2001 to 
February 2003 note only a remote history of hepatitis.  His 
abdomen was soft and nontender, and there was no 
organomegaly.  Eyes when examined, were always nonicteric.  
He did complain of a six month history of fatigue in November 
2001, which was diagnosed as microcytic anemia, after which 
he was quickly diagnosed with colon cancer.

A VA examination in September 2002 noted subjective 
complaints of flare-ups of hepatitis.  Upon physical 
examination, the veteran was found to be 71 inches tall with 
a weight of 218 pounds.  His abdomen was palpated and found 
to be flat and soft.  Further, it moved with respirations and 
there was no evidence of hepatomegaly.  The right upper 
quadrant was found to be tender, but without rebound or 
muscle guarding.  The liver, spleen, and kidneys were not 
palpable and bowel sounds were normal.  Diagnostic tests 
revealed a liver profile within normal limits, except for the 
veteran's gamma-glutamyl-transferase.  This test indicated 
194, which the examiner considered high.  In addition, the 
veteran's hepatitis profile showed the veteran's HBsAB to be 
10 million international units per milliliter, which was also 
considered high.  The veteran's hepatitis B core antibody 
test was negative and his complete blood count was within 
normal limits.  Based on this information, the examiner 
diagnosed Hepatitis B, with serologic evidence of immunity.  
No evidence of chronic active hepatitis was found.

A private treatment report dated in March 2003 appears to 
indicate "jaundice" as a problem, but it is unclear whether 
this is a treatment note, a report of telephone contact, or 
some other document.  No treatment was indicated and no 
discussion was provided.

A VA examination in April 2004 noted the veteran reporting 
that his symptoms have persisted since 1966.  The veteran 
told the examiner of one to four bouts per year with 
jaundice, weight loss, nausea, and dark urine.  Periods of 
illness were said to last up to two weeks.  He weighed 220 
pounds.  Palpation of the veteran's abdomen revealed 
tenderness in the right upper quadrant.  The veteran tested 
negative for hepatitis A, B, and C.  The veteran had elevated 
levels of gamma-glutamyl-transferase, but the examiner 
discounted the likelihood of active and significant 
hepatitis, because SGOT and/or SGPT were not elevated.  The 
examiner stated she could find no evidence of acute or 
chronic hepatitis.  

The Board notes that it does not appear that either VA 
examiner reviewed the veteran's claims file in conjunction 
with the VA examinations.  Moreover, laboratory results from 
October 2002 did reveal elevated levels of SGOT and SGPT.  As 
these profiles when normal were deemed significant to the VA 
examiner in April 2004 when determining no residual of 
hepatitis, the Board finds that the existence of elevated 
levels of these profiles, even though several years old, 
could affect the VA examiner's conclusion.  As there is no 
indication that the examiner reviewed the claims file, the 
Board finds that the examination is insufficient and must be 
returned.  In addition, a January 2003 memorandum from an RO 
medical officer raises the question as to whether the veteran 
suffered from hepatitis B in service or hepatitis A.  On 
examination, the examiner should be requested to clarify this 
as well.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Finally, the veteran contends his private physician knows of 
his jaundice, and conducts liver profile tests yearly.  
Therefore, on remand, records from Dr. Deborah Byron should 
be requested April 2003, the date of the last record of 
treatment, to the present.  The veteran should also be asked 
to submit records from any other physician's who have treated 
him for his hepatitis since April 2003.

Based on the foregoing, this appeal is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hepatitis 
since April 2003, to specifically include 
Dr. Deborah Byron.  After securing the 
necessary release, the RO should obtain 
these records.

2.  After the above records have been 
obtained to the extent possible, the 
veteran should be afforded a VA hepatitis 
examination, by a specialist if possible, 
to determine the nature of the hepatitis 
the veteran suffered in service and to 
determine whether the veteran presently 
has any residuals of the disorder.  All 
necessary tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before completion of the examination.  
The examiner should indicate in the 
report that the claims file was reviewed.  
The examiner should provide a rationale 
for all opinions expressed.

(a)	Specifically, the examiner should 
review the claims file and examine the 
veteran, to include laboratory 
results.  The examiner should 
determine, if possible, the type of 
hepatitis for which the veteran was 
treated during service.  If not 
possible, the examiner should so 
state.
(b)	Following review of the claims file 
and examination of the veteran, the 
examiner should specifically comment 
on whether the veteran suffers from 
any current objective residuals of the 
hepatitis treated in service.  In 
addition, the examiner should comment 
on whether the subjective complaints 
of flare-ups are consistent with a 
remote history of hepatitis despite 
the absence of objective indicators, 
and likely represent an actual 
residual of the hepatitis he suffered 
in service. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





 
 
 
 

